DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/21 and 09/27/21 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-9, 11-18 and 20 are pending in the application. Claims 1, 9, 14 and 20 have been amended and claims 6, 10 and 19 have been canceled. 

Response to Arguments
Applicant’s arguments filed 09/13/21 have been considered but are moot in view of new ground(s) of rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kogure (US Publication 2019/0197660 A1), in view of TSUBOTA et al. (US Publication 2015/0016746 A1, hereafter TSUBOTA).
	As per claim 1, Kogure teaches the invention substantially as claimed including a method (AB; FIG. 8) of processing a 360 degree video, the method being performed by at least one processor (FIG. 1), and the method comprising: 
determining an interest object in the 360 degree video (FIG. 4; FIG. 6; para. [0002]; [0089]), based on user information indicating the interest object (para. [0054]-[0055]); 
determining a target viewing area around the interest object, in the 360 degree video (para. [0060] “cuts out a region of interest”; FIG. 4 #301 & #302; FIG. 6 #400-402; FIG. 12 # 601 and 602; FIG. 14 #701, 702, and 703); and 
dividing the 360 degree video into the target viewing area and a remaining viewing area excluding the target viewing area (Kogure defines a region of interest, see para. [0060] “cuts out a region of interest”; FIG. 4 #301 & #302; FIG. 6 #400-402; FIG. 12 # 601 and 602; FIG. 14 #701, 702, and 703. The remaining area is the area besides the region of interest).

TSUBOTA discloses a method for cutting out a region from an omnidirectional image (e. g. spherical image), correcting distortion on the cutout region and synthesizing the corrected region with original omnidirectional image to form a composite image. See for example ABSTRACT, FIG. 19-23, para. [0185]-[0188], FIG. 25-26, and para. [0191]-[0196]. 
Taking the combined teachings of Kogure and TSUBOTA as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider performing distortion correction and image composition as performed by TSUBOTA in order to improve processing efficiency while preserving quality when processing a 360 degree video. 
As per claim 2, dependent upon claim 1, Kogure in view of TSUBOTA teaches displaying the 360 degree video; receiving a selection of the interest object in the 360 degree video that is displayed; and setting the user information to indicate the interest object, based on the selection of the interest object being received (Kogure FIG. 1 #15; FIG. 4, 6, 10  &12; para. [0054]-[0055]; para. [0072]). 
As per claim 3, dependent upon claim 1, Kogure in view of TSUBOTA teaches determining the interest object, further based on any one or any combination of facial 
As per claim 4, dependent upon claim 1, Kogure in view of TSUBOTA teaches determining the target viewing area comprises determining an actual size of the target viewing area to be a predetermined size (Kogure para. [0055] “The set size of the region described above may be determined in advance as an occupancy ratio to the entire image”) or based on the user information indicating the actual size. 

As per claim 5, dependent upon claim 1, Kogure in view of TSUBOTA further teaches determining a plurality of objects in the 360 degree video, based on the user information indicating the plurality of objects; wherein the determining the target viewing area comprises determining the target viewing area around the plurality of objects, in the 360 degree video (Kogure para. [0054]-[0055], [0060]; FIG. 10, 12, 14). 

As per claim 13, dependent upon claim 1, Kogure in view of TSUBOTA teaches that the method is performed by one or more nodes in a network (Kogure FIG. 3, 17 &18). 
Claim 14, an independent apparatus claim, is rejected as applied to method claim 1.

Claim 15, dependent upon claim 14, is rejected as applied to claim 2 above.



Claim 17, dependent upon claim 14, is rejected as applied to claim 4 above.

Claim 18, dependent upon claim 14, is rejected as applied to claim 5 above.

Claim 20, an independent medium claim, is rejected as applied to method claim 1.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Kogure (US Publication 2019/0197660 A1), in view of in view of TSUBOTA et al. (US Publication 2015/0016746 A1, hereafter TSUBOTA), as applied above to claim 1, and further in view of Croxford (US Publication 2020/0250454 A1).
As per claim 7, Kogure in view of TSUBOTA does not teach the recited limitations.
Croxford discloses a method for processing video data, in which encoding regions of interest within input frames is performed in accordance with a different encoding scheme to the remaining regions within the input frames (AB). Specifically, the regions of interest may be encoded at a higher quality level, and the remaining portion may be encoded at a lower quality level (para. [0055]-[0059]). Croxford further teaches merging the encode data of regions of interest and remaining portion (FIG. 1 #140).
Taking the combined teachings of Kogure, TSUBOTA and Croxford as a whole, it would have been obvious for a person with ordinary skill in the art before the effective . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kogure (US Publication 2019/0197660 A1), in view of TSUBOTA et al. (US Publication 2015/0016746 A1, hereafter TSUBOTA), as applied above to claim 1, and further in view of Tanaka et al. (US Publication 2013/0176208 A1, hereafter Tanaka).
As per claim 8, Kogure in view of TSUBOTA does not teach the recited limitations.
	Tanaka discloses a method for aligning the center of a gaze area and the center of an object (para. [0209]). 
Taking the combined teachings of Kogure, TSUBOTA and Tanaka as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider aligning the center of a target viewing area and the center of an object in order to put the object in a more important position.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kogure (US Publication 2019/0197660 A1), in view of TSUBOTA et al. (US Publication 2015/0016746 A1, hereafter TSUBOTA), as applied above to claim 1, and further in view of Adsumilli et al. (US Publication 20170366814 A1, hereafter Adsumilli).
As per claim 11, Kogure in view of TSUBOTA does not teach the recited limitations.

Taking the combined teachings of Kogure, TSUBOTA and Adsumilli as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider encoding background and foreground of an image in different schemes as performed by Adsumilli in order to achieve a good balance between quality and efficiency. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kogure (US Publication 2019/0197660 A1), in view of in view of TSUBOTA et al. (US Publication 2015/0016746 A1, hereafter TSUBOTA) and Adsumilli et al. (US Publication 20170366814 A1, hereafter Adsumilli), as applied above to claim 11, and further in view of Klassen (US patent 6,498,868 B1).
As per claim 12, Kogure in view of TSUBOTA and Adsumilli teaches determining a new foreground element of the 360 degree video (Kogure FIG. 6, 12, 14), but does not teach the rest limitations.
Klassen teaches a method for merging new object and old background and generating a new composite image (col. 2 lines 25-37).
Taking the combined teachings of Kogure, TSUBOTA, Adsumilli and Klassen as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider generating a new composite . 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664